116 Nev. at 801, 8 P.3d at 133. This court will uphold the district court's
                termination order if it is supported by substantial evidence. In re D.R.H.,
                120 Nev. at 428, 92 P.3d at 1234.
                            Here, the district court found that parental fault was
                established based on appellant's token efforts and abandonment of the
                child between 2007 and 2010. In particular, the district court found that
                while appellant was initially prevented from contacting the child for a
                period of time because of a protective order against him, he did obtain
                legal advice about enforcing his parental rights in 2006, but he failed to
                pursue those rights until 2011. The court found no credibility in
                appellant's claim that he was unable to find respondent and the child
                during the relevant time period. It is the duty of the trier of fact, not an
                appellate court, to weigh the credibility of witnesses.       See Castle v.
                Simmons, 120 Nev. 98, 103, 86 P.3d 1042, 1046 (2004). The district court
                further concluded it was in the child's best interest to terminate
                appellant's parental rights. The court determined that appellant was a
                stranger to the child, and introducing him as a father figure would be
                detrimental and disruptive to the stability of the child's life. Having
                reviewed the appellate record, we conclude that the district court applied
                the correct legal standard and the court's decision is supported by
                substantial evidence. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                   , J.
                                        Hardesty


                poi.4.0„,„                  J.                                         J.

SUPREME COURT
                 ar
                Praguirre
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Ninth Judicial District Court Department 1
                     Daniel L.T.
                      Fahrendorf, Viloria, Oliphant & Oster, LLP
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A